DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-33 are ALLOWED.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The reason for allowance of claims 1-33 in the instant application is because the prior arts of record fail to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. The application discloses:
A computer-implemented method for configuring a first payroll processing system, the method comprising: 
using a number of processors to perform the steps of:
capturing input data to a second payroll processing system and output data from the second payroll processing system;
deriving based on the input data and the output data captured from the second payroll processing system, policy configuration options for the first payroll processing system via:
identifying a subset of rules from rules associated with operations in templates for the first payroll processing system correctly correlating the input data to the second payroll processing system to the output data from the second payroll processing system via determining a derivation path comprising the subset of rules in an ordered sequence producing an output equal to the output data from the second payroll processing system from the input data to the second payroll processing system; 
translating the subset of rules into the policy configuration options and linking the derivation path to a policy configuration in the policy configuration options;
receiving a selection from the policy configuration options; 
creating a policy instance for the first payroll processing system; and 
configuring the first payroll processing system according to the policy instance.

The prior art on record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the Applicant’s claimed invention. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

35 USC 101
The claims include use of computer techniques to train and re-train the rules in an ordered sequenced to create the policy instance for configuring a first payroll processing system based on information from past and current executions of a second payroll system. These methods and associated structures improve the technological field of payroll processing systems for configuring policy implementations on payroll processing systems automatically, which has the practical effect of consolidating different systems that affect payroll, reducing errors especially in the case of policy updates, and reducing time and labor costs needed to update and implement payroll policies. Accordingly, the computing elements for creating a policy instance for a payroll processing system and configuring the payroll processing system based on captured data of a second payroll processing system integrate the alleged abstract idea into a practical application.

35 USC 103
US Pat Pub No. 2006/0242207 “Tsyganskiy” discloses allowing a user to compare different versions of a business application using an object-oriented model of the business application.  However Tsyganskiy fails to disclose using a policy miner to derive policy configuration options using input data and output data from a second processing system, wherein the policy configuration options are the steps that are performed on the input data to come up with the result of the output data.

US Pa Pub No. 2014/0358748 “Goyette” teaches obtaining payroll jurisdiction metadata for a region, company data, and employee data by a payroll engine and 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942.  The examiner can normally be reached on M-Th: 9:00-6:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/REVA R MOORE/           Examiner, Art Unit 3687                                                                                                                                                                                             

/PETER LUDWIG/Primary Examiner, Art Unit 3687